                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

 JAMES A. MELLON,                                 )
                                                  )
               Petitioner,                        )
                                                  )
 v.                                               )             No.    3:15-cv-00450
                                                  )                    REEVES/POPLIN
 DARREN SETTLES,                                  )
                                                  )
               Respondent.                        )



                                  MEMORANDUM OPINION

       Petitioner, James A. Mellon, filed a pro se petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 challenging the constitutionality of his confinement under a state-court judgment

of conviction of first-degree felony murder and especially aggravated robbery [Doc. 2]. For the

reasons set forth below, Petitioner’s § 2254 petition [Doc. 2] will be DENIED and this action will

be DISMISSED.

I.     PROCEDURAL HISTORY

       Petitioner pled guilty to first-degree felony murder and especially aggravated robbery and

waived his right to a trial by jury. State v. Mellon, No. E1999-01505-CCA-R3DD, 2002 WL

31086317, at *1 (Tenn. Crim. App. Sept. 19, 2002), rev’d, 118 S.W.3d 340 (Tenn. 2003). As part

of the plea agreement, the State agreed to recommend concurrent sentences on these charges of

life imprisonment with the possibility of parole and twenty-five years imprisonment, respectively,

in exchange for Petitioner’s agreement to testify truthfully and consistent with his previous

statement at the trials of his codefendants. Id. Thereafter, Petitioner refused to testify as required

by his plea agreement, instead, moving to withdraw his guilty pleas. Id. That motion to withdraw

was denied, the State withdrew its sentencing recommendation, and a sentencing hearing was held.
Id.   The jury, at the sentencing hearing, found the statutory aggravating circumstance that

Petitioner had previously been convicted of a felony involving violence to the person and

sentenced Petitioner to death. Id. For the conviction of especially aggravated robbery, Petitioner

was sentenced to a consecutive term of twenty-five years imprisonment. Id. The trial court then

denied Petitioner’s petition for writ of coram QRELV>'RF$WWDFKPHQW௅@

        Following an appeal, the Tennessee Court of Criminal Appeals (TCCA) affirmed

Petitioner’s convictions and sentences for the felony murder. See, State v. Mellon, No. E1999-

01505-CCA-R3-DD, 2002 WL 31086317 (Knoxville, Sept. 19, 2002). On automatic appeal, the

Tennessee Supreme Court (TSC) concluded that Petitioner was not adequately informed of the

consequences if he should breach the plea agreement and held that Petitioner’s pleas were not

knowingly and voluntarily entered, and thus the subsequent sentence denied him due process of

law. State v. Mellon, 118 S.W.3d 340 (Tenn. 2003). The TSC reversed the decision of the TCCA

and remanded the case to the trial court for further proceedings. Id.

        On remand, Petitioner filed a motion to suppress statements he gave to the police, and

following a hearing, the trial court denied the motion by written order dated December 14, 2004.

State v. Mellon, No. E2006-00791-CCA-R3CD, 2007 WL 1319370, at *1 (Tenn. Crim. App. May

7, 2007). The jury convicted Petitioner of first-degree felony murder committed during the

perpetration of aggravated robbery and especially aggravated robbery. Id. Although the State had

been seeking a sentence of life without the possibility of parole for the murder, the jury was unable

to agree unanimously on that punishment, so instead, the trial court sentenced Petitioner to life in

confinement. After a second sentencing hearing, the trial court sentenced Petitioner to twenty-three

years for the especially aggravated robbery conviction and ordered that it be served consecutively

to the life sentence. Id.



                                                 2
       On appeal, the TCCA affirmed his convictions and sentences. Mellon v. State, No.

E201602040CCAR3PC, 2017 WL 3085435, at *2 (Tenn. Crim. App. July 20, 2017), appeal

denied (Oct. 3, 2017). The TSC denied discretionary review of this decision. Id.

       Next, Petitioner timely filed a pro se petition for post-conviction relief from the judgments

[Doc. 18 Attachments ௅53]. The post-conviction court appointed counsel who filed an amended

petition [Id.]. While represented by counsel, Petitioner filed a pro se amended petition and a

motion for appointment of new counsel. [Id.]. The post-conviction court granted the motion and

appointed Petitioner new counsel [Id.]. The post-conviction court held an evidentiary hearing on

all claims asserted in all of Petitioner’s petitions for post-conviction relief, after which the court

denied relief [Id DW $WWDFKPHQWV ௅@. On appeal, the TCCA affirmed the denial of post-

conviction relief and the TSC declined discretionary review of this decision [Id. at Attachments

௅@.

       Petitioner filed a petition for a writ of habeas corpus on August 21, 2015 [Doc. 2].

Respondent filed a response in opposition to Petitioner’s pleading, as well as a copy of the state

record [Docs. 18, 19]. Petitioner filed a reply to Respondent’s response [Doc. 25]. This matter is

now ripe for the Court’s review.

II.    BACKGROUND

       The TCCA summarized the facts of this case in its opinion on direct appeal as follows:

       Taken in the light most favorable to the State, the evidence at trial revealed that on
       the night of August 23, 1997, David Jones picked up the twenty-one-year-old
       appellant; fourteen-year-old Ernest Rogers; and Anthony “T-Bone” Jones, who was
       unrelated to David Jones. The group planned to rob the “dope man” and drove to a
       drug house in Knoxville but found it empty. In the early morning hours of August
       24, 1997, David Jones drove the group to west Knoxville. They were searching for
       a person to rob and spotted the victim near a gas station payphone. The victim had
       just paged a friend, was sitting in his Chevrolet Camaro with the driver’s door open,
       and was waiting for the friend to call him at the payphone. David Jones pulled up
       behind the victim’s car, and the appellant and Ernest Rogers got out and approached
       the victim’s Camaro.

                                                  3
       The appellant pointed a nine millimeter pistol at the victim, and the victim began
       pulling items out of his pockets. Anthony Jones, who had been waiting impatiently
       in David Jones’ car, got out and ran up to the victim’s car. David Jones heard
       gunshots and saw the appellant bend down. Anthony Jones, Ernest Rogers, and the
       appellant ran back to David Jones’ car, and the group drove away.
       ...

       A police investigation resulted in the arrests of the four individuals, and the police
       found nine-millimeter handguns at Anthony Jones’ and Ernest Rogers’ homes.
       Forensic analysis of two cartridge cases recovered from the crime scene and two
       bullets recovered from the victim showed that the casings and bullets were fired
       from the handgun police found in Anthony Jones’ home. In interviews with police
       on August 25 and 26, 1997, the appellant admitted participating in the robbery but
       said he never intended for the victim to be killed.

       Mellon, 2007 WL 1319370, at *1.

III.   STANDARD OF REVIEW

       A state prisoner is entitled to habeas corpus relief “only on the ground that he is in custody

in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). The

Antiterrorism and Effective Death Penalty Act (“AEDPA”) of 1996, which amended § 2254, sets

forth “an independent, high standard to be met before a federal court may issue a writ of habeas

corpus to set aside state-court rulings.” Uttecht v. Brown, 551 U.S. 1, 10 (2007). By this standard,

when a state court adjudicates a claim on the merits, habeas relief is available only if the

adjudication of that claim “(1) resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States; or (2) resulted in a decision that was based on an unreasonable determination

of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d).

       A state-court decision is “contrary to” clearly established federal law if the state court

arrives at a conclusion opposite to that reached by the Supreme Court on a question of law, or if

the state court decides a case differently than the Supreme Court has on a set of materially

indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 413 (2000). A state court’s ruling is an

                                                 4
“unreasonable application of” clearly established federal law if the state court identifies the correct

governing legal principle from Supreme Court precedent but unreasonably applies it to the facts

of the particular state prisoner’s case. Id. at 407. The habeas court is to determine only whether

the state court’s decision is objectively reasonable, not whether, in the habeas court’s view, it is

incorrect or wrong. Id. at 411.

       Under AEDPA, a habeas petitioner must “show that the state court’s ruling on the claim

being presented in federal court was so lacking in justification that there was an error well

understood and comprehended in existing law beyond any possibility for fair-minded

disagreement.” Woods v. Donald, 135 S. Ct. 1372, 1376 (2015) (quoting Harrington v. Richter,

562 U.S. 86, 103 (2011)). This standard is “difficult to meet,” “highly deferential,” and “demands

that state-court decisions be given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170,

181 (2011) (quoting Harrington, 562 U.S. at 102; Woodford v. Visciotti, 537 U.S. 19, 24 (2002)).

When evaluating the evidence presented in state court, a federal habeas court presumes the

correctness of the state court’s factual findings unless the petitioner rebuts the presumption by

clear and convincing evidence. See 28 U.S.C. § 2254(e)(1).

       Federal habeas review is also limited by the doctrine of procedural default. See O’Sullivan

v. Boerckel, 526 U.S. 838, 848 (1999) (holding prisoner’s procedural default forfeits his federal

habeas claim). A procedural default exists in two circumstances: (1) where the petitioner fails to

exhaust all of his available state remedies, and the state court to which he would be required to

litigate the matter would now find the claims procedurally barred, and (2) where a state court

clearly and expressly bases its dismissal of a claim on a state procedural rule, and that rule provides

an independent and adequate basis for the dismissal. See, e.g., Coleman v. Thompson, 501 U.S.

722, 731-32, 735 n.1 (1991). A procedural default may be circumvented, allowing federal habeas



                                                  5
review of the claim, only where the prisoner can show cause and actual prejudice for the default,

or that a failure to address the merits of the claim would result in a fundamental miscarriage of

justice. Id. at 750; See also Wainwright v. Sykes, 433 U.S. 72, 87, 90-91 (1977). “Cause” is

established where a petitioner can show some objective external factor impeded defense counsel’s

ability to comply with the state’s procedural rules, or that his trial counsel rendered ineffective

assistance. See id. at 753. The “prejudice” sufficient to overcome a default must be actual, not

merely a possibility of prejudice. See, Maupin v. Smith, 785 F.2d 135, 139 (6th Cir. 1986) (citations

omitted).

IV.      PETITIONER’S ALLEGATIONS

         Petitioner’s § 2254 habeas corpus petition raises the following claims for relief:

      1. Trial counsel provided ineffective assistance by:

             a. Failing to file a motion to suppress Petitioner’s statement to Lieutenant Lyon
                [Doc. 2 p. 1];

             b. Failing to properly investigate and prepare for trial [IdDW௅@

             c. Failing to raise, prepare, file, and litigate all pertinent and significant issues
                regarding Petitioner’s case [Id. at 2];

             d. Failing to object when the trial court stopped counsel from questioning a witness
                [Id. at 2];

             e. Failing to move for a judgment of acquittal after the prosecutor stated that
                Petitioner did not have the intent to kill [Id. at ௅];

             f. Failing to file a motion to dismiss the indictment as void [Id. at 3];

             g. Failing to file a motion to dismiss the testimony of David Jones [Id.];

             h. Failing to object when the prosecutor said Petitioner was not entitled to jury
                instructions on lesser-included offenses [Id.];

             i. Failing to move to have the trial court recuse itself [Id.];


                                                    6
       j. Failing to object to the trial court’s refusal to permit Petitioner to submit evidence
          of mitigating factors [Id.];

       k. Failing to challenge Petitioner’s sentence as excessive and inappropriate [Id.];

       l. Failing to move to dismiss the case based on the State’s failure to comply with
          Tennessee Rule of Criminal Procedure 16 [Id. at 4];

       m. Failing to move the trial court to dismiss the prosecutor [Id.];

       n. Failing to move to obtain a bill of particulars [Id.];

       o. Failing to challenge the unconstitutional selection of the grant jury [Id.];

       p. Failing to ask potential jurors whether they knew or were related to the victim,
          trial counsel, the prosecutor, trial judge, or any witnesses testifying in the case
          [Id.];

       q. Failing to object when the State asked numerous leading and untrue questions
          [Id.];

2. Appellate counsel provided ineffective assistance by failing to ensure that a complete and
   accurate transcript of trial was prepared on direct appeal [Id. at 4];

3. The State committed prosecutorial misconduct by:

       a. Withholding evidence in violation of Tennessee Rule of Criminal Procedure 16
          [Id. at 5];

       b. Improperly interrupted a witness during trial counsel’s cross-examination of the
          witness [Id.];

       c. Making false statement to the trial court [Id.];

       d. Prosecuting Petitioner despite losing jurisdiction to prosecute him after
          withholding evidence [Id.];

       e. Failing to disclose all favorable evidence to Petitioner, which prevented him from
          presenting all issues to the jury [Id.];

       f. Preventing the trial court from ensuring that Petitioner’s “trial by jury remained
          inviolate” [Id.];

       g. Improperly implied that the State would not have investigated and charged
          Petitioner unless he was guilty [Id.];



                                             7
           h. Failing to request that the jury be sequestered during trial [Id.];

           i. Lying about promises made to witnesses and telling witnesses how to testify [Id.];

   4. The trial court erred by:

           a. Violating the separation of powers doctrine [Id. at 6];

           b. Injecting its own personal opinion into the proof and finding facts that were not
              supported by evidence [Id. at 7];

           c. Allowing irrelevant, inadmissible, and false evidence to be presented to and
              considered by the jury [IdDW௅@

           d. Failing to properly voir dire potential jurors concerning their inherent biases and
              prejudices against Petitioner [Id. at 8];

           e. Failing to dismiss the case after the prosecutor admitted to failing to adhere to
              Tennessee Rule of Criminal Procedure 16 [Id.];

           f. Empaneling a jury “that did not represent a fair and reasonable relation to the
              number of persons in the community.” [Id.];

           g. Repeatedly and improperly defining “reasonable doubt” [Id.];

           h. Failing to dismiss the indictment when the prosecutor said Petitioner did not have
              the intent to kill [Id.];

           i. Failing to recuse itself after denying Petitioner a fair trial [Id.];

           j. Failing to grant trial counsel’s motion for bill of particulars [Id.];

           k. Entering the jury room while the jury was deliberating [Id.];

           l. Failing to instruct the jury with all possible lesser-included offenses [Id. at 9];

           m. Falsely certifying that the trial record was complete when the transcripts did not
              include the voir dire of the jury, which rendered Petitioner’s judgments void [Id.].

   V.      INEFFECTIVE ASSISTANCE OF COUNSEL

        The Sixth Amendment provides, in pertinent part, that “[i]n all criminal prosecutions, the

accused shall enjoy the right . . . to have the Assistance of Counsel for his defense.” U.S. Const.

Amend. VI. A defendant has a Sixth Amendment right not just to counsel but to “reasonably


                                                  8
effective assistance” of counsel. Strickland v. Washington, 466 U.S. 668, 687 (1984). To establish

ineffective assistance of counsel, a defendant must show that counsel’s performance was deficient

and that the deficient performance prejudiced the defense so as to render the proceedings unfair

and the result unreliable. Id. In assessing counsel’s performance, a court must presume that

counsel’s questioned actions might have been sound strategic decisions and must evaluate the

alleged errors or omissions from counsel’s perspective at the time the conduct occurred and under

the circumstances of the particular case. Id. at 689; see also Vasquez v. Jones, 496 F.3d 564, 578

(6th Cir. 2007) (“[S]trategic choices made after thorough investigation of law and facts relevant to

plausible options are virtually unchallengeable[.]”) (quoting Strickland, 466 U.S. at 690). Only

when the challenged actions are “outside the range of professionally competent assistance” will

counsel’s performance be considered constitutionally deficient. Strickland, 466 U.S. at 690.

       To demonstrate prejudice, a petitioner must show “a reasonable probability that, but for

[counsel’s acts or omissions], the result of the proceedings would have been different.” Strickland,

466 U.S. at 694. “An error by counsel, even if professionally unreasonable, does not warrant

setting aside the judgment of a criminal proceeding if the error had no effect on the judgment.” Id.

at 691; see also Smith v. Robbins, 528 U.S. 259, 285-86 (2000). On balance, “[t]he benchmark for

judging any claim of ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the [proceedings] cannot be relied on as having

produced a just result.” Strickland, 466 U.S. at 686.

       When a petitioner raises an ineffective assistance of counsel claim in a § 2254 petition, the

Court must review the state court’s ruling on that claim under the highly deferential standard of

the AEDPA. Thus, in order to succeed on a federal claim of ineffective assistance of counsel, a

habeas petitioner must demonstrate that the state court’s ruling on his ineffective assistance of



                                                 9
counsel claim was an unreasonable application of Strickland. Bell v. Cone, 535 U.S. 685, 693-94

(2002). “Surmounting Strickland’s high bar is never an easy task,” and “[e]stablishing that a state

court’s application of Strickland was unreasonable under § 2254(d) is all the more difficult.”

Harrington, 562 U.S. at 105 (citing Padilla v. Kentucky, 559 U.S. 356, 371 (2010)).

       A.        INEFFECTIVE ASSISTANCE OF TRIAL COUNSEL

       Petitioner raises seventeen allegations of ineffective assistance of trial counsel [Doc. 2].

Respondent argues that these claims are procedurally defaulted, as Petitioner failed to properly

present them “to the higher state court” [Doc. 19 p. 17]. Petitioner concedes that the claims are

defaulted but asserts that because post-conviction counsel failed to raise these claims, the default

is excused under the Martinez exception, which holds that the ineffective assistance of state post-

conviction counsel may establish cause to excuse the procedural default of a claim of ineffective

assistance of trial counsel, thereby allowing review of the federal claim. Martinez v. Ryan, 566

U.S. 1 (2012).

       A petitioner who fails to raise his federal claim in the state courts and who is now barred

by a state procedural rule from returning with the claim to those courts has committed a procedural

default. See Coleman, 501 U.S. at 732. A procedural default forecloses federal habeas review,

unless a petitioner can show cause to excuse his failure to comply with the state procedural rule

and actual prejudice resulting from the alleged constitutional violation. Id. at 732. Where a 2254

petitioner could only raise a claim for a trial attorney’s ineffective assistance of counsel for the

first time in post-conviction proceedings, however, ineffective assistance of post-conviction

counsel may be “cause” to excuse the procedural default of such a claim. Wallace v. Sexton, 570

F. App’x 443, 452–53 (6th Cir. 2014); Trevino v. Thaler, 133 S.Ct. 1911, 1918–21 (2013);




                                                10
Martinez v. Ryan, 132 S.Ct. 1309, 1320 (2012). This exception applies to post-conviction

proceedings in Tennessee. Sutton v. Carpenter, 745 F.3d 787, 792–95 (6th Cir. 2014).

         In the instant matter, Petitioner is not entitled to relief under the Martinez exception

because the default of these claims occurred on post-conviction appeal. After a review of the

record, the Court finds that Petitioner’s ineffective assistance of counsel claims are taken verbatim

from his pro se amended petition for post-conviction relief [Doc. 19 p. 18, citing Doc. 2 and Doc.

18 Attachment 51]. At the post-conviction hearing, post-conviction counsel informed the post-

conviction court that Petitioner was “going to go forward on all those issues” raised in his pro se

petitions for post-conviction relief, along with the claims in any other amended petition [Doc. 18-

52 p. 55]. The post-conviction court confirmed Petitioner’s request, thus indicating that all

allegations would be addressed [Id.].

         Following testimony by trial counsel and Petitioner, the post-conviction court found that

Petitioner had not presented any evidence that would indicate that trial counsel was in any way

ineffective [Doc. 18௅52 p. 62]. In fact, the Court described trial counsel as “vigorous” and who

“works hard to figure out new angles and to try to find the weakness in the State’s case and to try

to argue the law whenever it is possible to do so” [Id.]. The Court further found that the proof in

this case at trial “was so overwhelming” that “no changing by [trial counsel] of what she did could

possibly be expected to change the outcome of the trial” [Id. at 63]. As such, post-conviction relief

for ineffective assistance of trial counsel on all claims was denied and the petition was dismissed

[Id.].

         Thereafter, Petitioner did not raise any of these claims in his post-conviction appeal [Doc.

18-53 p. 2-16]. Thus, because the default of the claims occurred on post-conviction appeal,




                                                 11
Martinez does not apply to excuse the default as Petitioner cannot argue the ineffectiveness of

post-conviction counsel to overcome any defaulted claims.

         Additionally, to the extent that Petitioner seeks to argue the ineffective assistance of post-

conviction counsel as an independent claim, there is no such federal right. The Supreme Court has

held that “[t]here is no constitutional right to an attorney in state post-conviction proceedings.”

Coleman, 501 U.S. at 752 (citations omitted); Wallace, 570 App’x at 454 (“The Supreme Court

has not recognized ineffective assistance of post-conviction counsel as a free-standing

constitutional claim.”). Accordingly, this claim is not cognizable on federal habeas review and

will be denied.

         B.       INEFFECTIVE ASSISTANCE OF APPELLATE COUNSEL

         Petitioner argues that appellate counsel was ineffective by failing to ensure that a complete

and accurate transcript of the trial was prepared for appellate review [Doc. 2 p. 4]. He claims that

“the existing transcripts contain numerous inaccuracies concerning actual trial testimony and other

occurrences during the trial” and that “the transcripts [are] completely devoid of the voir dire . . .

the reading of the indictment, and other portions” [Id.]. In opposition, Respondent argues that

Petitioner failed to properly present this claim “to the higher state court” and due to the statute of

limitations and the “one petition” rule, he may no longer raise this claim [Doc. 19 p. 19].

         After a review of the record, this Court finds that the alleged ineffective assistance of

appellate counsel claim was never presented to the state courts and a state court remedy is no

longer available. Petitioner makes no argument that cause and prejudice exist to excuse the default.

As such, although the claim is technically exhausted, it is also procedurally defaulted and

Petitioner is not entitled to relief on this claim. See Castille v. Peoples, 489 U.S. 346, 351௅52

(1989)



                                                  12
VI.    PROSECUTORIAL MISCONDUCT
       Petitioner makes eight claims of prosecutorial misconduct [Doc. 2]. Respondent argues

that Petitioner did not present any of these eight claims to the higher state courts and due to the

statute of limitations, he may no longer do so [Doc. 19 p. 20]. Petitioner makes no argument that

cause and prejudice exist to excuse the default.

       As part of his claims of prosecutorial misconduct, Petitioner argues that the prosecutor

withheld “officer’s notes,” “recording tapes,” and “failed to disclose favorable evidenced.” [Id. at

5] See Brady v. Maryland, 373 U.S. 83, 87 (1963). Respondent correctly notes that Petitioner’s

Brady claim is unsubstantiated [Doc. 19 p. 21]. The Due Process Clause of the Fourteenth

Amendment requires that the state disclose to criminal defendants “evidence that is either material

to the guilt of the defendant or relevant to the punishment to be imposed.” California v. Trombetta,

467 U.S. 479, 485 (1984) (citing Brady, 373 U.S. at 97). “Even in the absence of a specific request,

the prosecution has a duty to turn over exculpatory evidence that would raise a reasonable doubt

about the defendant’s guilt.” Trombetta, 467 U.S. at 485 (quoting United States v. Agurs, 427 U.S.

97, 112 (1976)).

       To establish a Brady claim, a petitioner must show that the state withheld exculpatory

evidence material to either the petitioner’s guilt or punishment. Brady, 373 U.S. at 87. The

Supreme Court has articulated three components of a Brady violation: “The evidence at issue must

be favorable to the accused, either because it is exculpatory, or because it is impeaching; that

evidence must have been suppressed by the State, either willfully or inadvertently; and prejudice

must have ensued.” Strickler v. Greene, 527 U.S. 263, 281–82 (1999). Evidence is material “if

there is a reasonable probability that, had the evidence been disclosed to the defense, the result of

the proceeding would have been different.” Youngblood v. West Virginia, 547 U.S. 867, 870 (2006)

                                                   13
(internal quotation marks omitted). “A reasonable probability is a probability sufficient to

undermine confidence in the outcome” of the proceeding. Pennsylvania v. Ritchie, 480 U.S. 39,

57 (1987) (internal quotation marks omitted).

       Here, other than general references to “officer’s notes,” “recording tapes,” and “favorable

evidence,” Petitioner does not identify the particular evidence that was suppressed nor does he

explain how any suppressed evidence was relevant and material to his case. Thus, Petitioner has

not satisfied the burden to establish a Brady claim and cannot excuse the default of the claim.

Finding no basis upon which to excuse Petitioner’s default, this claim for relief will be denied.

VII.   TRIAL COURT ERROR
       Petitioner raises fourteen claims of trial court error [Doc. 2]. However, Petitioner only

exhausted one out of the fourteen claims. Specifically, Petitioner presented the claim that trial

court erred when it admitted his statement to Lieutenant Lyon into evidence. No other allegation

of trial court erred was ever presented on appeal to the higher state court. Thus, due to the statute

of limitations and the “one petition” rule, Petitioner may no longer raise the other thirteen claims.

Therefore, those thirteen claims are technically exhausted but procedurally defaulted. Petitioner

makes no argument that cause and prejudice exist to excuse their default. As such, all claims of

trial court error, other than the claim regarding Petitioner’s statement to Lieutenant Lyon, will be

denied as procedurally defaulted.

       A.       PETITIONER’S STATEMENT TO LIEUTENANT LYON
       Petitioner asserts that he had not waived his Miranda 1 rights at the time he gave a statement

to Lieutenant Lyon and the trial court erred when it admitted that statement into evidence [Doc. 2

p. 7]. Respondent argues that the appellate court’s finding that Petitioner received a Miranda



       1
           Miranda v. Arizona, 384 U.S. 436 (1966).

                                                 14
warning at the beginning of his interview; that he knowingly, intelligently, and voluntarily waived

his rights; and officers did not promise Petitioner anything in exchange for his confession was not

contrary to, or an unreasonable application of, clearly established federal law or based on

unreasonable determination of the facts in light of the evidence present in state court [Doc. 19 p.

23].

       The right against self-incrimination is protected both by the Fifth Amendment to the United

States Constitution, and the Tennessee Constitution article I, section 9. The TCCA explained that

in Miranda, 384 U.S. at 444, the United States Supreme Court held that “the prosecution may not

use statements, whether exculpatory or inculpatory, stemming from custodial interrogation of the

defendant unless it demonstrates the use of procedural safeguards effective to secure the privilege

against self-incrimination.” Mellon, 2007 WL 1319370, at *4. These procedural safeguards

require that police officers must advise a defendant of his or her right to remain silent and of his

or her right to counsel before they may initiate custodial interrogation. Id. citing State v. Sawyer,

156 S.W.3d 531, 533 (Tenn. 2005). If these warnings are not given, statements elicited from the

individual may not be admitted in the prosecution’s case-in-chief. Id. citing, Stansbury v.

California, 511 U.S. 318, 322 (1994). A waiver of constitutional rights must be made “voluntarily,

knowingly and intelligently.” Id. citing, Miranda, 384 U.S. at 444. In determining whether a

defendant has validly waived his Miranda rights, courts must look to the totality of the

circumstances. Id. citing, State v. Middlebrooks, 840 S.W.2d 317, 326 (Tenn. 1992).

       Petitioner argued on appeal that the trial court erred by concluding his initial statement to

police on August 25, 1997, was admissible evidence. Mellon, 2007 WL 1319370, at *2.

Specifically, he contends that his statement was involuntary because it was the product of

“promises and representations which led him to believe he was a cooperating witness against his



                                                 15
co-defendant, Anthony ‘T-Bone’ Jones.” Id. The TCCA, citing Miranda, employed a virtually

identical version of the totality of the circumstances test outlined above in reviewing Petitioner’s

claim of involuntary confession. Thus, its conclusion relative to this claim is not contrary to well

established Supreme Court precedent. Therefore, the task before the Court is to determine whether

the state court’s application of clearly-established Supreme Court precedent to the facts of

Petitioner’s case was unreasonable.

       As recounted by the TCCA:

       In a written order, the trial court concluded that [Petitioner] “understood and knew
       what he was saying” and that he made his initial statement to the officers in an
       attempt to “cast off the suspicion upon himself and to become a prosecuting witness
       for others.” The trial court concluded that [Petitioner] had been read Miranda
       warnings before he gave his statement to Lieutenant Lyon and Sheriff Hutchison,
       that [Petitioner] understood his rights, and that he voluntarily waived this rights.
       The trial court denied [Petitioner’s] motion to suppress [these statements].

       In reviewing a trial court’s determinations regarding a suppression hearing,
       “[q]uestions of credibility of the witnesses, the weight and value of the evidence,
       and resolution of conflicts in the evidence are matters entrusted to the trial judge as
       the trier of fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, “a trial
       court’s findings of fact in a suppression hearing will be upheld unless the evidence
       preponderates otherwise.” Id. Nevertheless, appellate courts will review the trial
       court’s application of law to the facts purely de novo. See State v. Walton, 41
       S.W.3d 75, 81 (Tenn. 2001). Furthermore, the State, as the prevailing party, is
       “entitled to the strongest legitimate view of the evidence adduced at the suppression
       hearing as well as all reasonable and legitimate inferences that may be drawn from
       that evidence.” Odom, 928 S.W.2d at 23. Moreover, we note that “in evaluating the
       correctness of a trial court’s ruling on a pretrial motion to suppress, appellate courts
       may consider the proof adduced both at the suppression hearing and at trial.” State
       v. Henning, 975 S.W.2d 290, 299 (Tenn. 1998).
       ...

       In this case, the parties do not dispute that a custodial interrogation occurred.
       Lieutenant Lyon testified that he Mirandized [Petitioner] before the interview, that
       he never promised [Petitioner] anything or threatened [Petitioner], and that he did
       not tell [Petitioner] that [Petitioner] and David Jones would testify for the State
       against Anthony Jones. The trial court obviously accredited the officer’s testimony,
       and our review of the audiotape transcript supports his testimony. Although the
       beginning of the interview was not audiotaped, the transcript confirms that toward
       the end of the interview, Lieutenant Lyon made a reference to his having given


                                                 16
       Miranda warnings to [Petitioner] earlier and [Petitioner] acknowledged he had
       received the warnings. Moreover, during the interview, [Petitioner] never referred
       to any promise that the police had allegedly made to him. Based upon the totality
       of the circumstances, we believe the trial court properly concluded that the
       appellant received Miranda warnings at the beginning of the interview; that he
       knowingly, intelligently, and voluntarily waived his rights; and that the officers did
       not promise him anything in return for his confession. Therefore, the trial court
       properly denied [Petitioner’s] motion to suppress his initial statement to police.

       Mellon, 2007 WL 1319370, at *4.

       While Petitioner argues he did not waive his Miranda rights at the time he gave a statement

to Lieutenant Lyon, Petitioner has not provided any evidence to diminish the deference owed to

the state court’s factual findings under § 2254(d). Rather, the evidence in the record indicates

otherwise. The TCCA described the overwhelming evidence to support their decision as follows:

       At a hearing on the motion [to suppress statement given to Lieutenant Lyon],
       Lieutenant Lyon testified that on the afternoon of August 25, 1997, police officers
       arrested [Petitioner] at home, brought him to an area off Baxter Avenue, and put
       [Petitioner] into the backseat of Sheriff Hutchison’s police vehicle. Sheriff
       Hutchison was sitting in the front driver’s seat, and Lieutenant Lyon was sitting in
       the front passenger seat. Lieutenant Lyon told [Petitioner] who he was and that he
       was investigating a shooting at the Cone Station on Lovell Road. Lieutenant Lyon
       told [Petitioner] that he believed [Petitioner] had been involved in the shooting and
       wanted to speak with him about it. Lieutenant Lyon said he then read the appellant
       Miranda warnings from a card.

       Lieutenant Lyon testified that [Petitioner] said he understood his rights and that
       they had an audiotaped conversation about the shooting. Lieutenant Lyon asked
       [Petitioner] about the other suspects and about the crime, and [Petitioner] told the
       officers “what went on.” Lieutenant Lyon stated that [Petitioner] never asked for
       an attorney and never said he did not want to speak with them. [Petitioner] was
       “kind of nervy but super nice” and was very cooperative. Lieutenant Lyon said
       [Petitioner] appeared to understand what was going on and did not appear to be
       under the influence of an intoxicant.

       On cross-examination, Lieutenant Lyon testified that he did not take notes during
       the interview and that the audiotape did not record his entire conversation with
       [Petitioner]. He stated that when [Petitioner] first arrived at the location on Baxter
       Avenue, Lieutenant Lyon did not have a tape recorder and had to call for another
       officer to bring him one, which took five to ten minutes. He acknowledged that he
       talked with [Petitioner] “at length” before he received the tape recorder. He said
       that to his knowledge, he did not talk with [Petitioner] about [Petitioner’s] being a


                                                17
prosecution witness for the State. He also denied telling [Petitioner] that [Petitioner]
and David Jones were going to testify as witnesses for the State and denied making
any threats or promises to [Petitioner]. He acknowledged that he and Sheriff
Hutchison did not have [Petitioner] sign a written waiver of rights form. He said
that Sheriff Hutchison also spoke with [Petitioner] but that he did not remember
what Sheriff Hutchison said to [Petitioner].

[Petitioner] testified that he could read and write but had only a ninth-grade
education. On the afternoon of August 25, 1997, police officers came to his home,
arrested him, and took him to speak with Lieutenant Lyon and Sheriff Hutchison.
The interview took place in the sheriff’s police vehicle. [Petitioner] stated that he
also talked with “some officer” about “me and Mr. Jones being prosecution
witnesses in exchange for them to come and testify in our trials.” He stated that he
believed the police were “going to come and help us” and were promising to testify
for him in court. He stated that no one read him Miranda warnings before his
interview with Lieutenant Lyon and Sheriff Hutchison and that his conversation
with the officers began “way before the tape was turned on.”

On cross-examination, [Petitioner] testified that he did not remember who made the
promises to him and that he would not have spoken with the officers had the
promises not been made. He acknowledged that according to a transcript of the
audiotaped conversation, Lieutenant Lyon referred to having read [Petitioner]
Miranda rights. However, [Petitioner] did not remember being Mirandized. He
stated that he also asked for an attorney but that his request was not on the
audiotape. He stated that he spoke with Lieutenant Lyon and Sheriff Hutchison for
about an hour and that he told them the truth. However, he later acknowledged that
he did not tell the officers the whole truth at that time. He stated that he also gave a
statement to Officer Darrell Johnson later that evening and that he gave a third
statement to police the next day. The appellant acknowledged that he signed written
waiver of rights forms for both of those interviews.

At trial, the State played the audiotape for the jury and introduced the transcript of
the taped conversation into evidence. According to the transcript, [Petitioner] told
the officers that David Jones drove the group to west Knoxville and that Anthony
Jones ordered David Jones to stop the car near the victim’s car. Anthony Jones got
out, walked up to the victim, told the victim to “give me all your shit,” and shot the
victim. [Petitioner] told the officers that at the time of the shooting, he and David
Jones were sitting in David Jones’ car. The transcript shows that toward the end of
the interview, Lieutenant Lyon asked [Petitioner], “I’ve read you your rights and
you understand your rights, correct?” and [Petitioner] answered, “Yeah.” At the end
of the interview, Lieutenant Lyon asked [Petitioner], “And you’ve given me a
voluntary statement uncoerced or anything, correct?” and [Petitioner] answered,
“Right.”

Mellon, 2007 WL 1319370, at *௅4.



                                          18
        Based on the evidence in the record, the Court cannot find that the state’s determination of

the facts was unreasonable. The ruling by the state court deeming Petitioner’s statement voluntary

and admissible followed the AEDPA standard and was neither contrary to, nor an unreasonable

application of federal law. Petitioner is therefore not entitled to relief on this claim.

VIII. INSUFFICIENT EVIDENCE
        Petitioner contends that there was insufficient evidence to convict him of felony murder

[Doc. 2 p. 10]. After a review of the state records, however, this Court finds that Petitioner did

not raise this claim for relief in the state court and is no longer able to do so. Petitioner has

technically exhausted this claim because there are no state court remedies currently available.

Castille, 489 U.S. at 351 (the requirement of exhaustion is satisfied if it is clear that petitioner’s

claims are now procedurally barred under state law). Petitioner makes no argument that cause or

prejudice exist to excuse the default, therefore, forfeiting the right to federal habeas review of the

procedurally defaulted claim. Accordingly, this claim is procedurally defaulted and will be denied.

IX.     CONCLUSION

        For the reasons set forth above, Petitioner’s § 2254 petition [Doc. 1] will be DENIED and

this action will be DISMISSED.

X.      CERTIFICATE OF APPEALABILITY

        The Court must consider whether to issue a certificate of appealability (“COA”) should

Petitioner file a notice of appeal. Under 28 U.S.C. § 2253(a) and (c), a petitioner may appeal a

final order in a habeas proceeding only if he is issued a COA, and a COA may only be issued

where a Petitioner has made a substantial showing of the denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2). When a district court denies a habeas petition on a procedural basis without reaching

the underlying claim, a COA should only issue if “jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists of reason

                                                  19
would find it debatable whether the district court was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). Where the court dismissed a claim on the merits, but

reasonable jurists could conclude the issues raised are adequate to deserve further review, the

petitioner has made a substantial showing of the denial of a constitutional right. See Miller-El, 537

U.S. at 327, 336; Slack, 529 U.S. at 484. After reviewing each of Petitioner’s claims, the Court

finds that Petitioner has not made a substantial showing of the denial of a constitutional right as to

any claims. First, as to the procedurally defaulted claims, jurists of reason would not debate the

Court’s finding that the claims are procedurally defaulted. Further, in view of the law upon which

the dismissal on the merits of the adjudicated sub-claim is based, reasonable jurists could not

disagree with the correctness of the Court’s resolution of this claim. Because the Court’s

assessment of Petitioner’s claims could not be debated by reasonable jurists, such claims are

inadequate to deserve further consideration, and the Court will DENY issuance of a COA. See 28

U.S.C. § 2253; Fed. R. App. P. 22(b); Miller-El, 537 U.S. at 327.

       A SEPARATE JUDGMENT ORDER WILL ISSUE.



                                               ______________________________________
                                               _ ____
                                                    ______
                                                         ___________
                                                                   ___
                                                                     _____
                                                                         __________
                                               UNITED
                                               UNITED STATES
                                                        STAATESS DISTRICT
                                                                 DIS   CT JUDGE
                                                                   STRIC




                                                 20
